EXHIBIT Confidential treatment has been requested for portions of this exhibit.The copy filed herewith omits the information subject to the confidentiality request.Omissions are designated as [***].A complete version of this exhibit has been filed separately with the Securities and Exchange Commission. ADVENTURE ENERGY-REBELL OIL TURNKEY DRILLING CONTRACT THIS AGREEMENT made and entered into this the 10th day of March, 2009, by and between Adventure Energy, Inc. a Florida Corporation, of 33 6th Street South, Suite 600, St.
